Citation Nr: 0931742	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1974 to October 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in April 2007 when it was remanded for 
additional development.  

The Board notes that the record shows psychiatric diagnoses 
for the Veteran other than PTSD.  Under Clemons v. Shinseki, 
23 Vet. App. 1 (2009) the scope of the Veteran's claim of 
service connection for PTSD would encompass the other 
psychiatric diagnoses.  However, the instant case may be 
distinguished from Clemons in that here a final rating 
decision in June 1976 denied service connection for nervous 
disorder, and a final March 1999 rating decision declined to 
reopen the more narrow claim of service connection for 
schizophrenia.  Furthermore, in July 2003 the Veteran sought 
to reopen a claim of service connection for a bipolar 
disorder.  In the January 2004 letter providing him VCAA 
notice as to his claim of service connection for PTSD, he was 
advised that the RO was working on the claim of service 
connection for bipolar disorder.  Such action by the RO does 
not appear to have been completed; it is referred to the RO 
for any further appropriate action. 

Finally, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) had held that the term "factual 
basis" is defined as the claimant's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims 
based on distinctly diagnosed diseases or injuries must be 
considered as separate and distinct claims.  Id. at 1337.  In 
accordance with Boggs, the Board finds that the instant claim 
of service connection for PTSD is separate and distinct from 
the claims addressed/denied in previous rating decisions (and 
requiring reopening prior to a merits review).  Accordingly, 
the Board finds that the instant appeal is limited to the 
matter of service connection for PTSD.   



FINDINGS OF FACT

1.  The Veteran did not engage in combat during service.  

2.  There is no credible supporting evidence of the Veteran's 
alleged stressor event(s) in service; any recorded diagnosis 
of PTSD is not based on a stressor event corroborated by 
independent and credible supporting evidence.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An April 2007 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The notice was specific as 
to the development necessary in claims of service connection 
for PTSD under 38 C.F.R. § 3.304(f)(3) (i.e., based on an 
allegation of personal/sexual assault).  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
letter informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  The claim was thereafter 
readjudicated (curing any notice timing defect).  See July 
2009 supplemental statement of the case.  

The Veteran's service treatment records (STRs), VA treatment 
records, Social Security Administration (SSA) records, and 
private treatment records are associated with his claims 
file.  He was afforded a VA psychiatric evaluation in July 
2003.  He has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's STRs show that he had a preservice history of 
psychiatric treatment.   In June 1975 he was seen for a 
complaint that people were influencing his mind through rays 
from mirrors; the diagnosis was acute paranoid schizophrenia.  
In August 1975, a Medical Board noted the Veteran's 
psychological history, and found the Veteran had an acute 
psychotic episode, presently in remission, that existed prior 
to enlistment.  The Veteran was determined unfit for duty 
because he was unmotivated for duty, and because of the 
possibility that moderate psychological stresses encountered 
while performing his duty might precipitate further 
psychiatric disability.  
The Veteran's awards and decorations do not include any 
denoting combat.  His service personnel records show he was 
stationed at Camp Lejeune, N.C. from November 1974 until May 
1975 (and AWOL from February 18, 1975 to February 19, 1975).  

On July 2003 VA psychiatric examination, the Veteran reported 
he suffered sexual trauma in service when he was assaulted in 
a shower.  He reported he went AWOL after the incident, and 
that he has had manic and depressive episodes since the 
incident, with frequency of mood changes increasing over the 
past 5 years.  He complained of flashbacks occurring when he 
is depressed.  He stated that at the time of the incident he 
did not tell anyone of what he had experienced.  The 
diagnoses included bipolar disorder.  

An August 2003 Sheridan Wyoming VA treatment record notes the 
Veteran had 3 past suicide attempts by overdose, and the 
Veteran reported that all attempts occurred while he was in a 
depressed mood.  A January 2004 treatment record notes a 
diagnosis of PTSD from a sexual assault in the military.  

In his December 2003 SSA Request for Reconsideration 
application for Social Security disability benefits (SSDI or 
SSI), the Veteran listed the reasons he was disabled and 
could not work as bipolar disorder, PTSD, and poor vision.  A 
subsequent December 2005 SSA disability determination form 
lists the Veteran's primary diagnosis as bipolar disorder, 
and a secondary diagnosis of double vision.  

In his May 2005 Substantive Appeal, the Veteran stated that 
the fact he went AWOL immediately following sexual trauma in 
service lends credibility to his accounts of the event.  He 
alleges his treatment for substance abuse and his attempts at 
suicide are strong indicators he suffered from a traumatic 
episode.  

In an October 2007 Statement in Support of Claim for Service 
Connection for PTSD Secondary to Personal Trauma (VA Form 21-
0781a), the Veteran related that after being subjected to 
sexual trauma, and being returned to the barracks after going 
AWOL, he demanded a transfer to another location; he 
indicated that the sexual assault occurred at Camp Lejeune, 
North Carolina in the winter of 1974.  
By April 2008 letter from the Appeals Management Center (AMC) 
the Veteran was advised that the month and year of the 
alleged incident were needed to verify his statement.  He was 
also asked to provide the dates he was hospitalized for 
depression and psychosis in Okinawa, Japan.  He did not 
respond.  

Postservice medical evidence shows that the Veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible supporting evidence that a stressor 
event in service actually occurred; even an unequivocal 
medical diagnosis of PTSD would not suffice to establish 
service connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the Veteran engaged in combat, nor is it so 
alleged, there must be credible corroborating evidence of an 
alleged stressor event in service.  See Cohen, 10 Vet. App. 
at 147.  

The Veteran's alleged stressor (on which the diagnosis of 
PTSD is based) is that he was sexually assaulted while 
stationed at Camp Lejeune, in the winter of 1974.  While 
sufficiency of a stressor is a medical determination, whether 
or not a stressor event occurred is an adjudicatory function.  
The Veteran's stressor accounts are uncorroborated by any 
independent evidence, self-serving, and are deemed not 
credible.  While the Veteran's one day period of AWOL in 
February 1975 is unexplained, there is nothing in the record 
to suggest that it occurred in response to a sexual assault.  
Notably, he surrendered to military authorities the day after 
going AWOL and continued to serve in Camp Lejeune for 
approximately 3 months prior to being posted overseas.  
Nothing in the service medical or personnel records suggests 
that his overseas posting came about as a result of his 
demand for such following a sexual assault (as he alleges); 
furthermore this account (of being transferred on demand 
following the sexual assault) is inconsistent with other 
self-reported history that he had not reported (or mentioned 
to anyone) his alleged assault in service at the time it 
occurred.  

Because they are based on the Veteran's account of a stressor 
that is not credible, the medical opinions indicating that he 
has PTSD based on such stressor have no probative value.  
Without corroborative supporting evidence of an alleged 
stressor event in service (Notably, the Veteran did not 
respond to an April 2008 AMC letter asking for additional 
details regarding the alleged stressor.), the regulatory 
criteria for establishing entitlement to service connection 
for PTSD are not met.  The preponderance of the evidence is 
against this claim, and it must be denied.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


